Case 1:20-cv-00151-WES-LDA Document 20 Filed 06/11/21 Page 1 of 2 PagelD #: 132

Ms: fon ted; Coc ah WAL |B Sess

- STON M
os Rex oer: BOST
rs ¥ 32 SL - ORAZ

oo re ake dk

Ow ate Ho u Se. Cc)

Off Ce.

 

Zinied | Sis Or SH vier C c/erhs
“ ry ef \ Fedural Bar! ce A _ .

    
 

 

Case 1:20-cv-00151-WES-LDA Document 20 Filed 06/11/21 Page 2 of 2 PagelD #: 133

 

 

 

 

 

 

 

 

 

none Bank of America 200989
e Ss ACH R/T 011500010 © : ST-A/MISAL
ADULT CORRECTIONAL INSTITUTIONS 01-72. : Ces 10420
INMATE ACCOUNTS UNIT. : :
CRANSTON, Ri 02920-5037. 06/04/2021
PH. 401-462-5293 : z
“PAY TO THE CLERK US DISTRICT COURT —1$ 8.80 ¢
ORDER OF__ a : ee _ ee
_ Eight and 80/100 - oo?
DOLLARS
voip AFTER 20 oo aS ¢€
TTP ye a fc q
MEMO —_—FILING FEES 20-00151-WES _ a d. sn @ 2
oe : a : = : me oe _ cee Se 2 [esi ees oe 3
w 200 q8 que HO bh S000 201: ooo G Z 500 a 5 5 eu
ADULT CORRECTIONAL INSTITUTIONS INMATE ACCOUNTS UNIT / CRANSTON 200989

Inmate ID: 138328

Account Name: Encumbered for FONTES, COURTNEY
Date: June 04, 2021

Timestamp: 6/4/2021 10:01:27 AM

Amount: 8.80

Memo: FILING FEES 20-00151-WES

Payee: CLERK US DISTRICT COURT
